Citation Nr: 1539488	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-31 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to October 1970.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2010, the appellant testified at a hearing before a Veterans Law Judge (VLJ) who has since recused herself from the case.  A transcript of the proceeding is of record.  In an August 2015 letter, the Board notified the appellant of her right to provide testimony before a VLJ who will decide her claim and requested she indicate a desire to provide such testimony or waive such right.  See 38 U.S.C.A. 
§ 7107(c) (West 2004); 38 C.F.R. § 20.707 (2014).  After more than 30 days, the appellant has not responded to this communication; therefore, as indicated in the August 2015 correspondence, the Board will proceed with the adjudication of her claim.

The Board granted reopening of the claim in September 2010 based on new 
and material evidence, and then remanded the issue on the merits for further development.  In August 2013, the Board denied the claim for service connection.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court affirmed in part, and vacated in part, the Board's decision denying the claim on appeal, and remanded 
the case to the Board for further adjudication consistent with its Memorandum Decision.
The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  Any further development or adjudication of this matter should take into account both 
the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2014 Memorandum Decision, the Court affirmed the Board's finding that there is no competent evidence indicating that the Veteran's kidney cancer was related to service for reasons other than his alleged exposure to herbicides and that the appellant is not entitled to benefit from the presumption authorized by 38 C.F.R. § 3.307.  However, the Court vacated the remainder of the Board's decision, finding that the AOJ failed to execute the Board's September 2010 remand instruction to verify the Veteran's reported exposure to herbicides.  In this regard, the appellant's representative has alternatively argued that the Veteran was exposed to Agent Orange pursuant to his duties in Korea, and/or when he was stationed at Ft. Meade in Maryland. 

Accordingly, remand is required for the AOJ to attempt to verify the Veteran's alleged herbicide exposure.  If, and only if, the Veteran's exposure to Agent Orange during active service is confirmed, the AOJ should request an opinion as to whether the transitional cell carcinoma of the kidney which caused the Veteran's death is related to his confirmed Agent Orange exposure therein.   

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify the Veteran's claimed exposure to herbicides, consistent with the provision of VA Manual M21-1, regarding development for claimed exposure at the Korean DMZ; and in locations other than the Korean DMZ, Vietnam, Thailand and Johnston Island.  (It also has been contended exposure occurred at Ft. Meade.) These efforts should be documented.  

2.  If, and only if, the Veteran's alleged Agent Orange exposure is verified, the RO should arrange for an oncologist to provide an opinion as to the possible relationship between such exposure and the transitional cell carcinoma of the kidney that caused the Veteran's death.  The claims folder should be made available to 
and be reviewed by the oncologist in conjunction with the opinion.

Following review of the claims file, the oncologist 
should opine as to whether it is at least as likely as not 
(50 percent probability or greater) that the transitional 
cell carcinoma of the kidney that was the cause of the Veteran's death is related to the Veteran's exposure to Agent Orange.

The oncologist should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  Following the completion of the above, the AOJ should review the evidence and determine whether the appellant's claim may be granted.  If not, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity 
to respond.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




